Title: The Carlisle Committee of Correspondence to the Pennsylvania Committee of Safety, 26 January 1776: résumé
From: Carlisle Committee of Correspondence
To: Pennsylvania Committee of Safety


<Carlisle, January 26, 1776: We have received your request of the 11th to send people to Philadelphia to learn the method used at the saltpetre works there and communicate it on their return. We recommend Jonathan Kearsley, who already has some knowledge of the process; he is willing, and will be able both to manufacture and to instruct others. In response to your letter of the 12th we have appointed Robert Miller to receive the saltpetre manufactured in the county. Addressed to Franklin as president of the committee of safety and signed by William Irvine, Ephraim Blaine, John Byers, and John Montgomery.>
